OPINION

Per Curiam:

On an earlier appeal, we determined the respective lien priorities of Budget Financial Corporation and Grouse Creek Ranches in property of Pacific Westates Corporation, and *307remanded the case for an accounting and distribution of the .debtor’s property in accordance with the lien priorities thus determined. Grouse Cr. Ranches v. Budget Financial Corp., 87 Nev. 419, 488 P.2d 917 (1971). After remittitur, the instant appellants moved the trial court to proceed contrary to our instructions, contending for the first time that Nevada’s attachment-garnishment procedures are unconstitutional. From the trial court’s order denying appellants’ request, a purported second appeal has been taken.
As to all matters encompassed by the judgment concerned in the first appeal, the action was terminated when remittitur was issued. Cowgill v. Dodd, 87 Nev. 401, 488 P.2d 353 (1971); Misty Management v. District Ct., 83 Nev. 180, 426 P.2d 728 (1967). Accordingly, this appeal is dismissed. The trial court will proceed in accord with our prior opinion.